                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   CARPENTERS HEALTH AND SECURITY                       CASE NO. C19-1548-JCC
     TRUST OF WESTERN WASHINGTON;
10
     CARPENTERS RETIREMENT TRUST OF                       MINUTE ORDER
11   WESTERN WASHINGTON; CARPENTERS-
     EMPLOYERS VACATION TRUST OF
12   WESTERN WASHINGTON; and
     CARPENTERS-EMPLOYERS
13   APPRENTICESHIP AND TRAINING TRUST
     FUND OF WASHINGTON-IDAHO,
14

15                           Plaintiffs,
             v.
16
     FAUSTROLLEAN FIXTURE CO., INC., an
17   Oregon corporation,
18                           Defendant.
19

20          The following Minute Order is made by direction of the Court, the Honorable John C.
21   Coughenour, United States District Judge:
22          This matter comes before the Court on the parties’ notice of settlement of all claims (Dkt.
23   No. 25) filed on June 2, 2021. According to the notice, the parties have settled all claims in this
24   action and request that the Court keep the case active for thirty days from the date of the notice
25   so they can finalize the formal settlement documents. (Id.) More than thirty days have elapsed
26   since the filing of the notice, and the parties have not filed dismissal paperwork. Within 30 days

     MINUTE ORDER
     C19-1548-JCC
     PAGE - 1
 1   of the date of this order, the parties must file a stipulated dismissal or a joint status report. The

 2   Clerk is DIRECTED to vacate the trial date and case management deadlines and statistically

 3   close this case pending the parties’ completion of the settlement.

 4           DATED this 8th day of July 2021.
                                                               Ravi Subramanian
 5                                                             Clerk of Court
 6
                                                               s/Paula McNabb
 7                                                             Deputy Clerk

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1548-JCC
     PAGE - 2
